Title: James Madison to Alexander Garrett, 5 December 1828
From: Madison, James
To: Garrett, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Decr. 5. 1828
                            
                        
                        
                        The documents sent in consequence of my request of Novr. 21. came safe to hand. The acct from July 1828 to
                            the last Session of the Board in Octr. was unnecessary it being decided to limit the annual report for the Legislature,
                            to the year from July 1827. to July 1828 only. What is particularly wanted, not being in the hands of Mr. Trist nor yet
                            recd. from you is the acct. from July 1827. to Decr. 1827. when the acct sent me begins Thus I must ask the favor of you
                            to put in with the acct herewith sent for Decr. of 27 and  under cover to the Govr. and then seal & forward the
                            dispatch by mail to Richd. Mr. Trist informed me that he had written to you to forward the wanted part of the acct: but
                            not havg recd. it, I conclude there has been some mistake or miscarrige, which obliges me to give you this trouble
                        
                            
                                
                            
                        
                    